Citation Nr: 9909657	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.  

2.  Entitlement to service connection for degenerative 
arthritis of the right hip joint.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had verified active duty from February 1955 to 
May 1972, with prior unverified service from approximately 
February 1950 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the RO, which, inter alia, denied claims for service 
connection for coronary artery disease and degenerative 
disease of the right hip joint.  The veteran timely that 
determination.

The Board notes that the appeal initially included a claim 
for service connection for bilateral hearing loss.  Also, the 
veteran completed an appeal of December 1997 RO rating 
decision to deny a claim for service connection for tinnitus.  
While his February 1998 substantive appeal included a request 
for a personal hearing at the RO, in March 1998, the veteran 
withdrew both his claim for service connection for bilateral 
hearing loss and tinnitus, as well as his personal hearing 
request.  Accordingly, no further action is necessary, and 
the issues on appeal are as characterized on the front page 
of the immediate decision.  


REMAND

A review of the claims file reveals that additional 
development pertinent to both issues on appeal is warranted.  

Initially, the Board notes that further verification of the 
veteran's service is necessary.  While a period of active 
duty from February 1955 to May 1972 has been verified, 
earlier service is indicated, from approximately February 
1950 to February 1954, which has not been verified as to 
dates and character of service.  See August 1997 reply of the 
National Personnel Records Center (NPRC herein) (VA form 70-
3101-4).  Additionally, the service medical records appear 
incomplete, as no service medical records prior to February 
1955 are contained in the VA claims file.  The veteran and 
his representative have specifically requested that service 
medical records from his first period of service from 1950 to 
1954 must be obtained for consideration of the claims on 
appeal.  Accordingly, the RO should make every attempt to 
contact the NPRC and request and obtain verification of all 
of the veteran's dates of active duty, as well as copies of 
all service medical records, specifically to include all 
records for service from approximately 1950 to 1954.  

The RO is reminded also of the heightened duty to explain all 
of its findings, where service medical records are found to 
be unavailable or incomplete.  See O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should contact the NPRC and 
request verification of the veteran's 
periods of service, to include any 
service from approximately February 1950 
to February 1954.  Additionally, the RO 
should request and obtain copies of all 
associated service medical records, 
specifically to include records from 1950 
to 1954.  Copies of the RO's written 
request, and the NPRC's response, must be 
maintained in the claims file.  

2.  After undertaking any other 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for coronary artery 
disease and degenerative disease of the 
right hip joint, in light of all of the 
pertinent evidence of record (to include 
that evidence obtained or associated with 
the claims file pursuant to the above 
Board REMAND requests), and all 
applicable legal authority.  If service 
medical records are found not to be 
available for any additional period(s) of 
active duty, to include from February 
1950 to February 1954, then the RO should 
apply the heightened duty to explain its 
findings where service medical records 
are unavailable or incomplete.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of the claims.  The 
veteran need take no action until otherwise notified.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 4 -


